Petition for writ of mandamus to be directed to Hon. J. Edgar Bowron, as Judge of the Tenth Judicial Circuit of Alabama, to require him as such judge to vacate, annul and set aside a judgment rendered by him in an ejectment suit on July 8, 1941.
The sole question presented by this record is whether or not the land sued for was described in the complaint and judgment with sufficient certainty to support the judgment. The description is as follows: *Page 67 
"Lot 5, Block 15-2, Sherman Heights, as recorded in the Probate Office of Jefferson County, Alabama."
The rule is stated by Mr. Justice Gardner in the case of Hughes v. Allen et al., 229 Ala. 467, 158 So. 307, 308, as follows:
"To support the judgment it is necessary the description be of such a character that the sheriff, unaided by that kind of evidence aliunde, calling for his conclusion or discretion in the nature of a judicial act, can locate the land, with the help of such existing things as recorded instruments, maps, monuments, and other objects which may be located by the data furnished by the description itself. Klepac v. Fendley,222 Ala. 417, 132 So. 619.
"Illustrative of such insufficient description are the cases of Carroll v. Fausett, 206 Ala. 526, 91 So. 73; Wilder v. Campbell, 197 Ala. 179, 72 So. 385; Bradford v. Sneed, 174 Ala. 113,56 So. 532; Griffin v. Hall, 111 Ala. 601, 20 So. 485; Goodwin v. Forman, 114 Ala. 489, 21 So. 946; Roden v. Capehart,185 Ala. 579, 64 So. 590 — while Klepac v. Fendley, supra, Lessley v. Prater, 200 Ala. 43, 75 So. 355, 356, and Lewis v. Johnson, 206 Ala. 156, 89 So. 447, serve as contrary illustrations."
The description in the complaint and judgment meets the requirements illustrated in the foregoing authorities. See, also, Washington Realty Co. v. Stacy Land Co., 207 Ala. 117,92 So. 250; Little v. Thomas, 204 Ala. 66, 85 So. 490.
The petition for writ of mandamus is denied.
GARDNER, C. J., BOULDIN, and FOSTER, JJ., concur.